DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending, a complete action on the merits of the claims follows herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goldin et al. (hereinafter “Goldin”) (US 6,569,160 B1) in view of Panescu et al (hereinafter “Panescu”) (US 2018/0078170 A1).
Regarding claim 1, Goldin teaches
signal acquisition circuitry (Fig. 3, at least char. 50, 52, 54, 62, 68, and 78), which is configured to receive from an intra-cardiac probe (Fig. 1, Char. 20) multiple intra-cardiac signals acquired by multiple electrodes of the probe (Fig. 1 and 3, Char. 24 and 25), and to further receive a common ground signal (Fig. 3, return electrode signal) for the multiple intra-cardiac signals, and to digitize the intra-cardiac signals relative to the common ground signal so as to produce multiple digital signals (Col. 10, Lines 64-Col. 11, Line 14); 
an oscillator circuit, (Fig. 3, Char. 56; Char. 5 is a signal generator that creates an AC signal (Col. 12, lines 59-61) which necessitates the use of an oscillator circuit) which (Col. 12, Lines 59-64); and 
a processor (Fig. 1, Char. 40), configured to detect the AC signal in the multiple digital signals (Col. 12, Line 53- Col. 13, Line 25), and to assess, based on the detected AC signal, respective qualities of physical contact between the electrodes and cardiac tissue (Col. 13, Lines 25-52) 
Goldin further teaches that the respective qualities of physical contact are assessed for each of the multiple electrodes separately. (Col. 10, Lines 13-46: When in use, reference electrode (25) would ideally only be in contact with blood, and be assessed as having no contact with tissue, while contact electrode (24) could either be in contact or not in contact with tissue and be assessed accordingly.)
Goldin does not explicitly teach the respective qualities of physical contact are assessed by identifying a distinct frequency response of tissue to the AC signal. 	
Panescu, in a similar field of endeavor, teaches using a variation in the frequency response, or the impedance measurements over a range of frequencies, is indicative of whether an electrode is in contact with tissue or not. (Page 69, Par. [0505]) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Goldin to incorporate the teachings of Panescu and allow Goldin to assess the respective qualities of contact of each electrode by identifying a distinct frequency response of tissue to the AC signal. Doing so would have been a simple substitution of using one measured property 
Regarding method claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 9 being satisfied.
Claims 2, 3, 5, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldin (US 6,569,160 B1) in view of Panescu (US 2018/0078170 A1) and further in view of Fan et al. (hereinafter “Fan”) (US 9,585,593 B2).
Regarding claim 2, Goldin in view of Panescu, as applied to claim 1 above, teaches the use of an oscillator circuit configured to generate and apply an AC signal. (Goldin: Fig. 3, Char. 56; and Col. 12, Lines 59-64 (The generation of an AC signal necessitates the use of an oscillator circuit))
The combination of Goldin/Panescu, as applied to claim 1 above, does not explicitly teach generating and applying the AC signal at two or more AC frequencies.
Fan, in a similar field of endeavor, teaches generating and applying the AC signal (Col. 8, Lines 31-34) at two or more AC frequencies. (Col. 15, Line 64 – Col. 16, Line 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldin/Panescu, as applied to claim 1 above, to incorporate the teachings of Fan and configure the oscillator circuit to generate apply the AC signal at two or more AC (As suggested in Fan, Col. 15, Lines 48-53)
Regarding method claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 2, since operation of the prior art relied on to reject apparatus claim 2 would naturally result in the step of method claim 10 being satisfied.
Regarding claim 3, Goldin in view of Panescu, as applied to claim 1 above, teaches the use of an oscillator circuit configured to generate and apply an AC signal (Fig. 3, Char. 56; and Col. 12, Lines 59-64 (The generation of an AC signal necessitates the use of an oscillator circuit))
The combination of Goldin/Panescu, as applied to claim 1 above, does not explicitly teach generating and applying two or more AC frequencies simultaneously.
Fan, in a similar field of endeavor, teaches generating and applying two or more AC frequencies simultaneously (Col. 15, Lines 64-66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldin/Panescu, as applied to claim 1 above, to incorporate the teachings of Fan and configure the oscillator circuit to generate and apply the two or more AC frequencies simultaneously. Doing so would allow the device to benefit from reduced costs and calibration time, as well as a reduction in noise production during data acquisition. (As 
Regarding method claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 3, since operation of the prior art relied on to reject apparatus claim 3 would naturally result in the step of method claim 11 being satisfied.
Regarding claim 4, Goldin in view of Panescu, as applied to claim 1 above, teaches the use of an oscillator circuit configured to generate and apply an AC signal (Goldin: Fig. 3, Char. 56; and Col. 12, Lines 59-64 (The generation of an AC signal necessitates the use of an oscillator circuit))
The combination of Goldin/Panescu, as applied to claim 1 above, does not explicitly teach the signal is varied over time between two or more frequencies
Panescu further teaches a signal is varied over time between two or more frequencies. (Page 23, Par. [0178])
Panescu further teaches determining a contact state of the electrodes with a tissue (Page 27, Col. 2, Par. [0201]), and using the contact indication value to indicate varying levels of contact for each electrode. (Page 28, Col. 1-2, Par. [0205]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Goldin/Panescu, as applied to claim 1 above, to further incorporate the teachings of Panescu and have the oscillator circuit be configured to vary the AC signal over time (As indicated by Page 28, Col. 1-2, Par. [0205])
Regarding method claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 4, since operation of the prior art relied on to reject apparatus claim 4 would naturally result in the step of method claim 12 being satisfied.
Regarding claim 5, Goldin in view of Panescu, as applied to claim 1 above, teaches the processor is configured to assess the qualities of physical contact by detecting, per intra-cardiac signal, whether the detected AC signal matches a frequency response of blood or of cardiac tissue. (Goldin et al: Col. 13, Lines 25-52);
Regarding method claim 13, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 5, since operation of the prior art relied on to reject apparatus claim 5 would naturally result in the step of method claim 13 being satisfied.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldin (US 6,569,160 B1) in view of Panescu (US 2018/0078170 A1) and further in view of Kuck et al. (hereinafter “Kuck”) (US 2016/0331262 A1).
Regarding claim 6, Goldin in view of Panescu, as applied to claim 1 above, teaches the processor (Goldin: Fig. 1, Char. 40) is configured to assess the respective qualities of physical contact based on one or more AC signals (Goldin: Col. 13, Lines 25-52) 

Kuck, in a similar field of endeavor, teaches AC signals uploaded from a memory (Page 3, Par. [0038])
In Par. [0038], Kuck teaches storing ECG data on a memory component such as a hard drive or flash drive, and transferring the data to a processing and visualization module (PVM), or transferring the data to the PVM through wireless communication means such as the internet. The combination of Goldin/Panescu can be modified to incorporate this feature to be able to save the intra-cardiac signals with the AC signal to a memory component for later processing and data analysis.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldin/Panescu, as applied to claim 1 above, to incorporate the teachings of Kuck and configure the processor to assess the respective qualities of physical contact based on one or more AC signals uploaded from a memory. Doing so would greatly increase the convenience and security features of the device. If the measurement data with the intra-cardiac signals and AC signal is saved to a memory component, it is protected from accidental data loss and can be retrieved at the user’s convenience during an unexpected error or event such as a power outage. This would greatly reduce the risk of having to retake measurements and would save time for both the subject and the user.
Regarding method claim 14, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 6, since operation of the prior art .
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldin (US 6,569,160 B1) in view of Panescu (US 2018/0078170 A1) and further in view of Levin et al. (hereinafter “Levin”) (US 9,591,981 B2).
Regarding claim 7, Goldin in view of Panescu, as applied to claim 1 above, teaches the processor is configured to assess the respective qualities of physical contact (Goldin: Col. 13, Lines 25-52) 
Goldin in view of Panescu, as applied to claim 1 above, does not explicitly teach that the assessment of the respective qualities of physical contact occurs in real-time.
Levin, in a similar field of endeavor, teaches a processor is configured to assess respective qualities of physical contact occurs in real-time. (Col. 9, Lines 44-50)
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever 
In the instant case, and as per (1), there is a need for fast and accurate data collection to efficiently diagnose any complications, such as the diagnosis of arrhythmias, in patients. As per (2), one of ordinary skill in the art would recognize that the processor can only be configured to assess the respective qualities of physical contact in either (A) in real time; or (B) after a delay/at a later time. As per (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), Assessing the quality of contact in real time allows for any errors in electrode placement, device configuration, or data collection to be identified and addressed quicker than if the quality of contact was performed at a later time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Goldin in view of Panescu and to have modified them by having the processor be configured to assess the respective qualities of physical contact in real-time, as a matter of trying a finite number of predictable solutions, in order to allow for any errors in electrode placement, device 
Regarding method claim 15, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 7, since operation of the prior art relied on to reject apparatus claim 7 would naturally result in the step of method claim 15 being satisfied.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldin (US 6,569,160 B1) in view of Panescu (US 2018/0078170 A1) and further in view of Redmayne et al. (hereinafter “Redmayne”) (Use a Single Input to Acquire Two Similar Signals Simultaneously and Other AC Techniques for the LTC1864, Analog Devices, 04/10/2018).
Regarding claim 8, Goldin in view of Panescu, as applied to claim 1 above, teaches the acquisition circuitry comprises at least one Analog-to-Digital Converter (ADC). (Goldin: Col. 10, lines 64-67; the use of an ADC is inherent in the device of Goldin’s ability to digitize signals from the catheter.) 
Goldin in view of Panescu, as applied to claim 1 above, does not explicitly teach the ADC is configured to simultaneously digitize at least one of the intra-cardiac signals and the corresponding AC signal.
Redmayne teaches the ability of the LTC1864 ADC to digitize multiple signals simultaneously. (Page 1, Par. 1)
Goldin in view of Panescu, as applied to claim 1 above, does not explicitly state which ADC is used to digitize the signals. Giving Goldin broadest reasonable interpretation, Goldin could have used an ADC similar to the LTC1864 mentioned in 
Regarding method claim 16, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 8, since operation of the prior art relied on to reject apparatus claim 8 would naturally result in the step of method claim 16 being satisfied.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

/N.S.B./Examiner, Art Unit 3794